IN a civil action pending in the district court, the court ordered Jones to give his deposition before a notary public as upon cross-examination under the statute. He prosecutes error to review the judgment.
The statute referred to is section 6570, C. L. 1921. The facts in essential particulars are similar to those set forth in Taylor v. Briggs Co., 92 Colo. 119, 18 P.2d 452, wherein we held that the procedure adopted was unauthorized. The judgment in contempt is accordingly reversed, and the cause remanded with directions to vacate the same, further proceedings, if any, to be not inconsistent with the views herein expressed.
MR. JUSTICE CAMPBELL and MR. JUSTICE ALTER not participating. *Page 125